Citation Nr: 0025362	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949, from September 1950 to October 1951, and from January 
1952 to April 1954.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a November 1998 rating 
decision by the Fargo, North Dakota, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran's 
representative submitted a notice of disagreement in December 
1998, the RO issued a statement of the case in March 1999, 
and it received a substantive appeal in May 1999.


FINDINGS OF FACT

1.  By decision in March 1997, the Board determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD.

2.  Certain evidence received since the March 1997 Board 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the veteran's 
underlying claim of entitlement to service connection for 
psychiatric disability.


CONCLUSIONS OF LAW

1.  The Board's March 1997 decision denying service 
connection for a psychiatric disorder, to include PTSD, is 
final.  38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 
2000).

2.  Evidence received since the Board's March 1997 decision 
is new and material, and the veteran's claim of entitlement 
to service connection for psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The underlying issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as psychoses, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim by the veteran for entitlement to service connection 
for a psychiatric disorder, to include PTSD, was denied by 
the Board in March 1997 on the basis that new and material 
evidence had not been received to reopen a prior final denial 
of the service connection claim.  The veteran initiated an 
appeal to United States Court of Appeals for Veterans Claims 
(Court), but that appeal was dismissed in August 1998, and 
therefore the March 1997 Board decision is final.  38 
U.S.C.A. §§ 7103, 7104.  However, a claim which is the 
subject of a prior final determination may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The veteran subsequently 
attempted to reopen his claim, but it was determined by 
rating decision in November 1998 that new and material 
evidence had not been received.  The veteran did file a 
notice of disagreement from the November 1998 determination, 
and the present appeal ensued.  

The Court has held that in order to reopen a claim, there 
must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, the Board must consider whether new 
and material evidence has been received since the March 1997 
rating decision.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

At this point the Board observes that the November 1998 rating 
decision which gives rise to this appeal involved a 
determination by the RO under a new and material evidence 
standard which has been changed by judicial decision.  
Specifically, in a 1998 decision, the United States Court of 
Appeals for the Federal Circuit held that the "reasonable 
possibility" test set forth in Colvin v. Derwinski, 1 
Vet.App. 171 (1991) was inconsistent with the new and material 
evidence standard defined in 38 C.F.R. § 3.156(a) which only 
requires that the new evidence be "so significant" that it 
must be considered to fairly decide the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

It has also since been set forth by a line of recent judicial 
decisions that when a veteran seeks to reopen a final decision 
based on new and material evidence, a three-step analysis must 
be applied.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

Since the March 1997 Board decision, the veteran has 
submitted copies of receipts for various prescriptions that 
had been filled.  This evidence alone has little probative 
value, and it would not by itself constitute new and material 
evidence.

More significantly, however, Harold D. Hase, Ph.D., indicated 
in a July 1998 letter to the veteran's attorney that the 
origin of the veteran's schizophrenia "remain[ed] less than 
entirely clear."  Dr. Hase stated that there was not an 
adequate paper trail to document the onset of a psychiatric 
disorder to military service.  He further indicated:  

The only other source of evidence we have 
is the patient's own report.  I have no 
particular reason to doubt his veracity.  
Thus while I cannot say definitely that 
the patient's schizophrenic disorder is 
connected with his military service I 
believe it certainly is very plausible.  
Indeed his mental disorder could have 
started while he was in the army.

Dr. Hase attached a copy of a July 1998 examination report 
with the letter.  He reiterated in the report that he could 
not say with certainty that the veteran's schizophrenic 
disorder began during military duty.  However, he said it was 
certainly a "plausible assumption that [the veteran's] 
combat experience in Korea in addition to leading to his 
malaria may also have triggered the onset of his mental 
disorder."

The evidence subsequent to March 1997 was not previously 
submitted and it bears directly and substantially upon the 
specific matter under consideration.  The evidence is neither 
cumulative nor redundant because it was not a part of the 
record at the time of the Board's March 1997 decision, and by 
itself or in connection with the evidence previously 
submitted is so significant that it must be considered in 
order to decide fairly the merits of the claim.  In this 
regard, Dr. Hase has offered statements that directly bear on 
the onset of the veteran's psychiatric disorder and whether 
it is related to active duty.  The July 1998 letter and the 
attached examination report collectively constitute new and 
material evidence, and the claim is reopened on the basis of 
the letter and the report.  


ORDER

The veteran's claim of entitlement to service connection for 
psychiatric disability has been reopened.  To this extent, 
the appeal is granted subject to the directions set forth in 
the following remand section of this decision. 


REMAND

As noted earlier in this decision, recent judicial decisions 
have set forth a three-step process in addressing an attempt 
to reopen a final decision based on new and material evidence.  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, the VA 
must determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been met.

Having found new and material evidence to reopen the veteran's 
claim, the Board must now look to whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  However, another recent 
judicial decision recognized that one result of the Hodge line 
of cases was to distinguish the new and material evidence 
standard from the standard for finding a claim to be well-
grounded.  Winters v. Gober, No. 99-7108, slip op (U.S. Fed. 
Cir. July 26, 2000).  The Winters case suggested that a 
claimant under the prior Colvin standard who had been 
attempting to present new and material evidence to reopen a 
claim was not concerned with showing that the claim was well-
grounded because under the prior Colvin standard, once it was 
determined that new and material evidence was received to 
reopen the claim, the claim was deemed to be well-grounded.  
Winters, at 3 and 8.  However, the Hodge line of cases has now 
clearly rendered the well-grounded claim question a separate 
matter of major importance.  Winters at 8.  Therefore, the 
Court of Appeals for the Federal Circuit noted that in such a 
case the claimant has been effectively deprived of the 
opportunity to present evidence on the well-grounded claim 
issue and that this was inconsistent with general principles 
of fairness.  Winters at 8. 

Under the circumstances of this particular case, the Board 
believes that it may not at this time properly address the 
question of whether the veteran's claim is well-grounded until 
the veteran and his representative have had the opportunity to 
present argument and evidence on the question of whether the 
claim is well-grounded.  

The veteran and his representative are hereby informed that a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim has been defined as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 91 (1990).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony and/or lay statements because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative and afford them a 
reasonable opportunity to submit 
additional evidence and argument in 
support of the veteran's claim, including 
evidence and argument pertinent to the 
question of whether the claim is well-
grounded.  

2.  After completion of the above, the RO 
should review the evidence of record and 
determine whether the veteran's claim of 
entitlement to service connection for 
psychiatric disability is well-grounded.  
If it is determined that the claim is 
well-grounded, then the RO should 
undertake appropriate development to 
assist the veteran, including obtaining 
pertinent evidence and an appropriate 
medical examination with request for an 
opinion as to causation.  The RO should 
then review the claim on the merits under 
applicable laws and regulation, including 
38 U.S.C.A. § 5107(b).  

3.  If the RO determines that the claim 
is not well-grounded, or if it determines 
that it is well-grounded but that the 
preponderance of the evidence is 
otherwise against the claim on the 
merits, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to comply with recent judicial 
decisions and to afford the veteran due process of law.  The 
veteran and his representative are free to submit additional 
argument and evidence in support of the appeal. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

